Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 1 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 2 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 3 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 4 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 5 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 6 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 7 of 8
Case 2:15-ap-01679-RK   Doc 481 Filed 01/02/19 Entered 01/02/19 16:00:55   Desc
                          Main Document    Page 8 of 8
